DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 11/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,001,9720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
The examiner respectfully indicated in the Non-Final Rejection on 8/4/2022 that Claim 23 was allowable.  Applicant’s have amended Claim 1 to include all features of Claim 23, thus making Claim 1, and the respective dependent claims allowable.  However, Applicant’s amendments to Claims 18 and 20, did not include all the features found in Claim 23 (i.e., applicant’s included subject matter “substantially similar”), thus the examiner respectfully notes Claim 18 and 20 are not found allowable based on prior art of record.  The “substantially similar” features do not contain all features that made Claim 23 allowable, thus Claim 18 is rejected under the combination of Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and Messing et al. (US 2003/0126134 A1) and White (US 2013/0132833 A1)  and Shottan et al. (US 2014/0282036 A1) and Claim 20 is rejected under the combination of Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and White (US 2013/0132833 A1)  and Shottan et al. (US 2014/0282036 A1).  The examiner respectfully notes in order for Claims 18 and 20 to be found allowable they must contain all the features of cancelled Claim 23 (i.e., from the Claims filed of 6/15/2022) or as included in amended Claim 1.  
Applicant’s have not provided any remarks related to the prior art therefore the examiner cannot respond accordingly.  The examiner respectfully notes that the new combination of references, as noted above, disclose the claimed features of amended Claim 18 and 20, thus Claims 18 and 20 are rejected and this action is made FINAL.

Claim Objections
Claims 2, 3, 12, and 15 is/are objected to because of the following informalities:  Claims 2, 3, 12, and 15 contain subject matter that appears to already be recited in Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and Messing et al. (US 2003/0126134 A1) and White (US 2013/0132833 A1) and Shottan et al. (US 2014/0282036 A1)

Regarding Claim 18;
Perry discloses a computer-implemented method of capturing data on a web page with a user device, the method comprising: 
accessing, by the user device, a web page [using] a page-feed recognition (PFR) code... ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale and [0048] and [0096]-[0097]); and 
displaying, by the user device, one or more nodes of the accessed web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097]), wherein the PFR code contains instructions for: 
capturing data indicative of the one or more displayed nodes, the captured data being substantially limited to data indicative of the one or more displayed nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0094] – text nodes and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106.) and
outputting the captured data indicative of the nodes to be transmitted to a matching server  ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
	Perry fails to explicitly disclose 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and 
displaying, by the user device, a subset of nodes of accessing web page on a web browser executing on the user device;
capturing, by the user device in accordance with instruction by the PRF code, data indicative of the one or more displayed nodes utilizing view port commands of the web browser, the capturing data being limited to data indicative of the subset of nodes of the web page; 
cleaning, in accordance with instructions from the PFR code, the captured data indicative of the subset of nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes; and 
outputting, by the user device and in accordance with instructions form the PFR script, the captured data (i) indicative of nodes to be transmitted to a ... server, and , and (ii) data indicative of user behavior on the web page to be transmitted to the matching server, the user behavior comprising at least one of zooming in on a picture or highlighting text on the web page that is associated with an individual inventory item,
wherein the PFR script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the PFR script does not require modifications to accommodate changes to either a content or structure of a web page.
However, in an analogous art, Jackson teaches:
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes (Jackson, [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201), the web page comprising a plurality of nodes (Jackson, [0022] and [0030] - elements)
displaying, by the user device, a subset of nodes of accessing web page on a web browser executing on the user device (Jackson, [0013] and [0022] and [0030])
capturing, by the user device in accordance with instruction by the PRF code, data indicative of the one or more displayed nodes utilizing view port commands of the web browser, the capturing data being limited to data indicative of the subset of nodes of the web page (Jackson, Abstract – view port and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201);  As reasonably constructed the script will be configured (i.e., use view port commands) to capture certain elements (i.e., subset of nodes) and 
outputting, by the user device and in accordance with instructions form the PFR script, the captured data (i) indicative of nodes to be transmitted to a ... server (Jackson, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson to the page feed recognition/nodes of Perry to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and displaying, by the user device, a subset of nodes of accessing web page on a web browser executing on the user device; capturing, by the user device in accordance with instruction by the PRF code, data indicative of the one or more displayed nodes utilizing view port commands of the web browser, the capturing data being limited to data indicative of the subset of nodes of the web page; and outputting, by the user device and in accordance with instructions form the PFR script, the captured data (i) indicative of nodes to be transmitted to a ... server.
One would have been motivated to combine the teachings of Jackson to Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).
However, in an analogous art, Messing teaches cleaning, in accordance with instructions from a page-feed recognition (PFR) code, the captured data indicative of the... nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes (Messing, FIG, 3A and [0029] - Data is then extracted from the HTML screen using a data harvesting script (block 304). The extracted data is then normalized (block 306), which refers to the process of arranging the extracted data into a standard format such that data collected from a variety of different web pages is arranged (or normalized) into the same format. The normalized data is then stored in the database (e.g., database 114 in FIG. 1) for future reference (block 308) and [0030] and [0031] - As mentioned above, data harvesting (or screen scraping) is a process that allows an automated script to retrieve data from a web site and store the retrieved data in a database. The data harvesting scripts are capable of navigating web sites and capturing individual HTML pages. For example, JavaScript and images may be removed from the HTML pages or converted into HTML text if it contains account information. A parser then converts the HTML data into a field-delimited XML format. The XML data communicates with enterprise java beans (EJBs) through an XML converter. EJBs perform a series of SQL queries that populate the data into the database.); and outputting the cleaned captured data to be transmitted to the matching server (Messing, FIG, 3A and [0029]-[0031]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messing with the page-feed recognition /subset of nodes of Perry and Jackson to include cleaning, in accordance with instructions from a page-feed recognition (PFR) code, the captured data indicative of the... nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes.
One would have been motivated to combine the teachings of Messing to Perry and Jackson to do so as it provides / allows users with a means for automatically retrieving and processing of data collected from web pages (Messing, [0001] and [0007]).
However, in an analogous art, White further teaches comprising outputting, in accordance with instructions from the PFR script, data indicative of user behavior on the web page to be transmitted to the ... server, the user behavior comprises at least one of a zooming in on a picture associated with an individual inventory item or highlighting text on the web page (White, [0038] - Tracking script module 116 may include instructions for recording interaction data input by a user in the process of interacting with a webpage, such as mouse movements, zooming, touch events, scrolling, clicks and keyboard entries, for example. In an embodiment of the invention, tracking script module 116 may also include instructions for processing such interaction data, and for transmitting processed interaction data to a remote tracking server 30, such as over network 50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of White to the page-feed recognition of Perry and Jackson and Messing to include outputting, in accordance with instructions from the PFR script, data indicative of user behavior on the web page to be transmitted to the ... server, the user behavior comprises at least one of a zooming in on a picture associated with an individual inventory item or highlighting text on the web page 
One would have been motivated to combine the teachings of White to Perry and Jackson and Messing to do so as it provides / allows systems and methods that provide remote tracking and replay of user interaction that allow more reliable tracking of complex dynamic web pages without significant performance impacts on the client browser and without significant burdens on sometimes slow or intermittent Internet connections (White, [0005]).
However, in an analogous art, Shottan teaches
wherein the ... script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the ... script does not require modifications to accommodate changes to either a content or structure of a web page (Shottan, [0053] - T he console allows a user to generate the code that is placed on the particular website for capturing particular data. The code is referred to herein as a universal tag and [0057] -  In an embodiment, the user can build objects as a generic set of objects of interest from which data can be collected. Such generic set of objects resides in one universal tag that the user may then deploy across all of the webpages of interest. Deploying the one universal tag causes data about such objects to be automatically collected and submitted to a repository, such as an ad server, for subsequent post-processing, such as but not limited to analysis and audience creation and [0062] - In an embodiment, configuration subsystem 102 defines which data a universal tag script should collect and how the data should be used in the ad servers, e.g. by allowing rules about the data to be configured. Runtime subsystem 104 runs the universal tag script, collects the data, and feeds the data to ad servers for storage and any post-processing and [0092] – ...universal tag script embedded...).  As constructed, Applicant’s define “Zero-configuration means that once the required code/script (e.g., JAVASCRIPT®) is placed on one or more relevant pages of a website, the website does not need to be further modified or configured, even as the merchant makes changes to inventory or updates the website, provided the code remains somewhere on the page” thus as reasonably constructed one universal tag is deployed across multiple web pages, thus as it is a “single” universal tag no modifications are needed amongst the deployed web pages as the tag is just embedded.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shottan to the page-feed recognition of Perry and Jackson and Messing and White to include wherein the ... script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the ... script does not require modifications to accommodate changes to either a content or structure of a web page.
One would have been motivated to combine the teachings of Shottan to Perry and Jackson and Messing and White to do so as it provides / allows to gather consumer data from a website for analyzing the gathered consumer data (Shottan, [0009]).






Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and White (US 2013/0132833 A1) and Shottan et al. (US 2014/0282036 A1).

Regarding Claim 20;
Perry discloses a computer-implemented method of capturing data on a web page with a user device, the method comprising: 
accessing, by the user device, a web page [using] a page-feed recognition (PFR) code... ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale and [0048] and [0096]-[0097]); and 
rending, by the user device, one or more nodes of accessed web pages ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0096]-[0097]), wherein the PFR code contains instructions for: 
capturing data indicative of the one or more displayed nodes..., the one or more nodes being rendered by the user device, the captured data being substantially limited to data indicative of the one or more rendered nodes of the web page ([0046] - The client application is a computer program that, once installed on a user's computer, gathers information regarding web pages called by that computer. As the user's computer displays web pages, the client application uses a set of merchant models (discussed in greater detail below) to identify those web pages containing information regarding consumer products that are being offered for sale -and [0048] and [0094] – text nodesand [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106.);and 
outputting the captured data indicative of the nodes to be transmitted to a matching server  ([0046] -and [0048] and [0096]-[0097] - When the user lands on a merchant product detail page 124 the client application uses the merchant models to identify the page as a product detail page, and extract information such as: (1) the merchant name 174; (2) the URL for the page 176; (3) the title of the product 178; (3) the make and model of the product 180; (4) the SKU for the product 182; (5) the price of the product 184; (6) tax 186 and shipping charges 188; and (7) any promotions that apply to the product 190. The client application then sends the relevant data to the web-based application for comparison against the products in the database system 106);
	

Perry fails to explicitly disclose 
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and
rendering, by the user device, a subset of nodes of the accessed web page, wherein the PFR code contains instructions for: 
capturing, by the user device and in accordance with instruction by the PFR code, data indicative of the subset of displayed nodes utilizing viewport commands of the web browser, the captured data being limited to data indicative of the subset of  nodes of the web page; 
cleaning, in accordance with instructions from the PFR code, the captured data indicative of the subset of nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes; and
outputting, by the user device and in accordance with instructions from the PFR script, the captured data (i) indicative of the nodes to be transmitted to a ... server; and (ii) indicative of nodes to be transmitted to the ... server;
wherein the PFR script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the PFR script does not require modifications to accommodate changes to either a content or structure of a web page.
However, in an analogous art, Jackson teaches:
accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes (Jackson, [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201), the web page comprising a plurality of nodes (Jackson, [0022] and [0030] - elements)
rendering, by the user device, a subset of nodes of the accessed web page (Jackson, [0013] and [0022] and [0030]), wherein the PFR code contains instructions (Jackson, [0030]) for:
capturing, by the user device and in accordance with instruction by the PFR code, data indicative of the subset of displayed nodes utilizing viewport commands of the web browser, the captured data being limited to data indicative of the subset of  nodes of the web page (Jackson, Abstract – view port and [0022] - In one embodiment, instead of monitoring all elements within a web page, the impression data obtaining unit 1011 may only monitor impressions of some selected elements, e.g., one or more advertisements. The impression data obtaining unit 1011 may receive instructions about elements to be monitored from, e.g., the web page server 102 and [0030] - The web page 201 may also carry an impression data obtaining unit 1011, which may be JavaScript.TM., for monitoring impressions of elements within the web page 201. The web page server 102 may configure the impression data obtaining unit 1011 to monitor impressions of certain elements within the web page 201);  As reasonably constructed the script will be configured (i.e., use view port commands) to capture certain elements (i.e., subset of nodes); and
outputting, by the user device and in accordance with instructions from the PFR script, the captured data (i) indicative of the nodes to be transmitted to a ... server; and (ii) indicative of nodes to be transmitted to the ... server; (Jackson, [0034]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jackson to the page feed recognition of Perry to include accessing, by the user device, a web page having a page-feed recognition (PFR) code or a reference to a location of the PFR code, the web page comprising a plurality of nodes; and rendering, by the user device, a subset of nodes of the accessed web page, wherein the PFR code contains instructions for: capturing, by the user device and in accordance with instruction by the PFR code, data indicative of the subset of displayed nodes utilizing viewport commands of the web browser, the captured data being limited to data indicative of the subset of  nodes of the web page; andoutputting, by the user device and in accordance with instructions from the PFR script, the captured data indicative of the nodes to be transmitted to a ... server.
One would have been motivated to combine the teachings of Jackson to Perry to do so as it provides / allows obtaining a real number of impressions (Jackson, [0002]).
However, in an analogous art, Messing teaches cleaning, in accordance with instructions from the PFR code, the captured data indicative of the ... nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes (Messing, FIG, 3A and [0029] - Data is then extracted from the HTML screen using a data harvesting script (block 304). The extracted data is then normalized (block 306), which refers to the process of arranging the extracted data into a standard format such that data collected from a variety of different web pages is arranged (or normalized) into the same format. The normalized data is then stored in the database (e.g., database 114 in FIG. 1) for future reference (block 308) and [0030] and [0031] - As mentioned above, data harvesting (or screen scraping) is a process that allows an automated script to retrieve data from a web site and store the retrieved data in a database. The data harvesting scripts are capable of navigating web sites and capturing individual HTML pages. For example, JavaScript and images may be removed from the HTML pages or converted into HTML text if it contains account information. A parser then converts the HTML data into a field-delimited XML format. The XML data communicates with enterprise java beans (EJBs) through an XML converter. EJBs perform a series of SQL queries that populate the data into the database.); and “outputting the cleaned captured data to be transmitted to the matching server” (Messing, FIG, 3A and [0029]-[0031]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Messing with the page-feed recognition/subset of nodes  of Perry and Jackson to include cleaning, in accordance with instructions from the PFR code, the captured data indicative of the ... nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes; and outputting the cleaned captured data to be transmitted to the matching server. 
One would have been motivated to combine the teachings of Messing to Perry and Jackson to do so as it provides / allows users with a means for automatically retrieving and processing of data collected from web pages (Messing, [0001] and [0007]).
However, in an analogous art, Shottan teaches
wherein the ... script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the ... script does not require modifications to accommodate changes to either a content or structure of a web page (Shottan, [0053] - The console allows a user to generate the code that is placed on the particular website for capturing particular data. The code is referred to herein as a universal tag and [0057] -  In an embodiment, the user can build objects as a generic set of objects of interest from which data can be collected. Such generic set of objects resides in one universal tag that the user may then deploy across all of the webpages of interest. Deploying the one universal tag causes data about such objects to be automatically collected and submitted to a repository, such as an ad server, for subsequent post-processing, such as but not limited to analysis and audience creation and [0062] - In an embodiment, configuration subsystem 102 defines which data a universal tag script should collect and how the data should be used in the ad servers, e.g. by allowing rules about the data to be configured. Runtime subsystem 104 runs the universal tag script, collects the data, and feeds the data to ad servers for storage and any post-processing and [0092] – ...universal tag script embedded...).  As constructed, Applicant’s define “Zero-configuration means that once the required code/script (e.g., JAVASCRIPT®) is placed on one or more relevant pages of a website, the website does not need to be further modified or configured, even as the merchant makes changes to inventory or updates the website, provided the code remains somewhere on the page” thus as reasonably constructed one universal tag is deployed across multiple web pages, thus as it is a “single” universal tag no modifications are needed amongst the deployed web pages as the tag is just embedded.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shottan to the page-feed recognition of Perry and Jackson and Messing to include wherein the ... script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the ... script does not require modifications to accommodate changes to either a content or structure of a web page.
One would have been motivated to combine the teachings of Shottan to Perry and Jackson and Messing to do so as it provides / allows to gather consumer data from a website for analyzing the gathered consumer data (Shottan, [0009]).



Allowable Subject Matter
Claim(s) 1-5,7-16 and 21-22 allowed.
The examiner respectfully notes that the prior art of record - Perry et al. (US 2007/0073591 A1) in view of Jackson (US 2010/0121676 A1) and Messing et al. (US 2003/0126134 A1) and White (US 2013/0132833 A1) and Shottan et al. (US 2014/0282036 A1), alone, or in combination fail to disclose the features of amended Claim 1, more specifically: A computer-implemented method of capturing data on a web page with a user device, the method comprising: accessing, by the user device, a web page having a page-feed recognition (PFR) script or a reference to a location of the PFR script, the web page comprising a plurality of nodes; rendering a subset of nodes of the web page on a web browser executing on the user device; capturing, in accordance with instructions from the PFR script and utilizing viewport commands of the web browser, data indicative of the subset of nodes of the web page rendered on the user device; cleaning, in accordance with instructions from the PFR script, the captured data indicative of the subset of nodes to provide cleaned captured data, the cleaned captured data indicative of the nodes, the cleaning comprising: removing non-word characters and punctuation from fields of the captured data; standardizing abbreviations and synonyms within the captured data; and filtering out html tags and/or page elements not associated with layout content from the captured data; and outputting, in accordance with instructions from the PFR script, (i) the captured data indicative of the nodes to be transmitted to a matching server, and (ii) data indicative of user behavior on the web page to be transmitted to the matching server, the user behavior comprising at least one of zooming in on a picture or highlighting text on the web page that is associated with an individual inventory item, wherein the PFR script is pre-loaded onto the web page and provides for zero-configuration capture and transmission of the captured data such that the PFR script does not require modifications to accommodate changes to either a content or a structure of the web page, and wherein outputting the captured data comprises outputting, in accordance with instructions from the PFR script, the cleaned captured data indicative of the nodes to be transmitted to the matching server.
Therefore the claims are allowable over the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627